Title: From George Washington to Lieutenant Colonel William De Hart, 18 January 1780
From: Washington, George
To: De Hart, William


          
            Sir
            Head Quarters Morris Town 18th Jany 1780.
          
          I was last evening favd with yours of yesterday. A party will be immediately sent to paramus to occupy your former Ground, but you need not march your detachment back to that place—All that want Cloathing, or that are other w⟨a⟩ys out of order may be sent to Camp upon Sleds under a proper number of Officers. The remainder may stay at Newark untill Thursday Evening—The Officer commanding should have directions to keep a good look out on that quarter and to communicate any intelligence to Colo. Hazen, who has releived Genl Irvine. I do not think it improbable that the enemy may return our Visit if the Frost continues. It will I suppose be necessary for you to return to Bergen County to finish the business of collecting provision. Should you have occasi⟨on⟩ for a party, you may either retain one from your own detachment, or call upon the Officer who releives you, for what Men are requisite. I am Sir Your most obt Servt
          
            Go: Washington
          
        